FIRST DIVISION
                                 MILLER, P. J.,
                            MCMILLIAN and REESE, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                       March 4, 2019




In the Court of Appeals of Georgia
 A18A1963. OCONEE FEDERAL SAVINGS AND LOAN
     ASSOCIATION v. BROWN et al.

      MILLER, Presiding Judge.

      Oconee Federal Savings and Loan Association (“Oconee Federal”) appeals

from the trial court’s order granting an injunction enjoining the scheduled foreclosure

sale of the house of Kenneth and April Brown. Because the Browns have not tendered

to Oconee Federal payment of their debt that has become due and is secured by their

house, we reverse.

      Under OCGA § 9-5-8, “[t]he granting and continuing of injunctions shall

always rest in the sound discretion of the judge, according to the circumstances of

each case. This power shall be prudently and cautiously exercised and, except in clear

and urgent cases, should not be resorted to.” “[W]e will not reverse the decision to
grant an interlocutory injunction unless the trial court made an error of law that

contributed to the decision, there was no evidence on an element essential to relief,

or the court manifestly abused its discretion.” (Citation and punctuation omitted.)

Nissan North America, Inc. v. Walker-Jones Nissan, LLC, 345 Ga. App. 447, 450

(812 SE2d 130) (2018). Further, “where there is no conflict in the evidence, the

judge’s discretion in granting or denying the interlocutory injunction becomes

circumscribed by the applicable rules of law.” (Citation and punctuation omitted.)

Shiva Management, LLC v. Walker, 283 Ga. 338, 340 (658 SE2d 762) (2008).

                                      The loan

      On May 10, 2007, the Browns entered into a home equity agreement and

disclosure statement (also known as a home equity line of credit, or “HELOC”) with

Oconee Federal’s predecessor, Stephens Federal Bank.1 Under the HELOC

agreement, the Browns could obtain advances totaling $40,000 over the course of a

120-month draw period ending with a maturity date of May 15, 2017. During the

      1
        This HELOC agreement constituted a refinance of an earlier HELOC
agreement between the Browns and the bank. In addition to the HELOC agreement,
the Browns executed an April 16, 2003 promissory note in favor of Stephens Federal
Bank in the amount of $136,000. The note was secured by a security deed on the
Browns’ house, and its maturity date was May 1, 2018. While it appears that this
2003 loan is in default, the injunction and scheduled foreclosure relate to the 2007
HELOC agreement.

                                         2
draw period, the Browns were required to make minimum monthly payments, which

consisted of the accrued interest as of the closing date of each billing statement, and

late fees would be assessed if they missed their minimum monthly payment. The

agreement provided that the minimum monthly payments would not reduce the

outstanding principal balance, and upon expiration of the draw period the Browns

were required to pay the entire unpaid balance in one balloon payment. The

agreement also provided that if the Browns defaulted by failing to make payments,

the bank could, “after any required notices and to the extent permitted by law,

terminate [the] Account and declare the entire balance of [the] Account immediately

due and payable.”

      The Browns’ indebtedness under the HELOC agreement was secured by their

house pursuant to a security deed. The security deed provided that the Browns had

the right to reinstate and cure any default by paying all sums due. Regarding this right

to cure a default, the security deed provided that the Browns were entitled to the

following notice of their right to cure before the bank accelerated the entire debt:

      Lender shall give notice to Borrower prior to acceleration following
      Borrower’s breach of any covenant or agreement in this Security
      Instrument or the Contract under which acceleration is permitted . . . .
      The notice shall specify: (a) the default; (b) the action required to cure

                                           3
      the default; (c) a date, not less than the minimum number of days
      established by Applicable Law from the date the notice is given to
      Borrower, by which the default must be cured; and (d) that failure to
      cure the default on or before the date specified in the notice may result
      in acceleration of the sums secured by this Security Instrument and sale
      of the Property. To the extent permitted by law, the notice shall further
      inform Borrower of the right to reinstate after acceleration and the right
      to bring a court action to assert the non-existence of a default or any
      other defense of Borrower to acceleration and sale. The security deed
      provided that if the default was not cured by the date specified in the
      notice, the bank could “require immediate payment in full of all sums
      secured by this Security Instrument without further demand and may
      invoke the power of sale granted by Borrower and any other remedies
      permitted by Applicable Law. Borrower appoints Lender the agent and
      attorney-in-fact for Borrower to exercise the power of sale.”


                                       Default

      The Browns took $40,000 in advances under the HELOC agreement. The

Browns made several minimum monthly payments on the debt, generally paying only

the minimum payment to cover interest, and these monthly payments averaged

approximately $260 or $270. The Browns’ last monthly payment was in May 2015.

Around this time, the Browns submitted an application to modify their HELOC

agreement and/or consolidate the debt with their 2003 loan. On September 18, 2015,



                                          4
Oconee Federal notified the Browns that their application to modify the HELOC

agreement and/or consolidate the debt with the 2003 loan had been denied, and

reminded them of the need to make payments and bring the HELOC debt current in

order to avoid foreclosure.

      The Browns claim that: in phone conversations Oconee Federal employees told

them their application would be approved and instructed them not to make payments

while the application was pending; from approximately May 2015 to September 2015

Oconee Federal refused any payment whatsoever and returned several payment

checks; and subsequently Oconee Federal improperly refused payment unless it was

payment in full and included late fees and penalties. Oconee Federal employees deny

telling the Browns not to make payments, and the record shows that while the

Browns’ application was pending and thereafter, Oconee Federal sent the Browns

both monthly account statements detailing the payments due and late charges

assessed, as well as numerous emails urging the Browns to make their payments.

      On October 2, 2015, Oconee Federal’s counsel notified the Browns that all

communications concerning the debt should be directed to counsel. On November 20,

2015, counsel sent the Browns a letter stating that “[p]ursuant to the terms of the

HELOC Oconee Federal is hereby exercising its right to accelerate the debt and

                                        5
hereby demands payment in full” of $42,034.96. Counsel stated in the letter that

Oconee Federal would not accept any payment for less than the entire debt owed.

Apparently, this was the Browns’ first notice of acceleration on the HELOC, and at

the time Oconee Federal mistakenly believed that the HELOC agreement and security

deed did not require Oconee Federal to provide the Browns notice of a right to cure

their default before accelerating the entire debt. The Browns claim that around this

time Oconee Federal would not accept any payment without them signing a release

of liability, while Oconee Federal claims that it only insisted upon a release of

liability if the Browns wanted an alteration of the HELOC agreement before making

payments.

      Although the Browns dispute the amount they owe Oconee Federal under the

HELOC agreement and whether the amount should include late fees, penalties, and

interest, they acknowledge that they owe some amount under the agreement and that

Oconee Federal could foreclose pursuant to the security deed if the debt was not

repaid. In the trial court, the Browns admitted that they have not tendered any

payments to Oconee Federal since at least October 2015.

                 Initial foreclosure proceedings and this lawsuit



                                         6
      On January 29, 2016, Oconee Federal initiated foreclosure proceedings under

the HELOC agreement and security deed, stating in a letter to the Browns that in the

absence of payment in full of the amount due under the agreement, which it asserted

was $42,683.11, it would foreclose on the Browns’ house on March 1, 2016. In

February 2016, the Browns filed this action against Oconee Federal and other

defendants, seeking injunctive relief to enjoin the foreclosure and raising claims of

wrongful foreclosure, breach of contract, and fraud. Subsequently, Oconee Federal

cancelled the scheduled foreclosure, but reserved the right to reinitiate foreclosure

proceedings.

      In June 2016, the Browns filed a motion for an order directing funds to be

deposited in the registry of the trial court. In the motion, the Browns alleged that they

had been unable to make their regular monthly payments to Oconee Federal since

May 2015 because Oconee Federal improperly refused to accept any tender of

payment that did not include the total amount due under the HELOC agreement or

late fees, penalties, and attorney fees. While the Browns disputed the exact amount

owed under the HELOC agreement, they acknowledged they had financial obligations

to Oconee Federal. The Browns requested that the trial court allow them to tender into

the trial court registry the total amount owed under the agreement from May 2015

                                           7
until May 2016, which they asserted was approximately $2,970, and authorize them

to deposit all future monthly payments into the registry until final judgment was

entered.2

       Oconee Federal opposed the motion, arguing that the Browns were required to

tender payment of the HELOC debt to it, not the trial court registry. Oconee Federal

requested that the Browns pay the amount owed under the HELOC agreement to

bring the debt current and then continue to make monthly payments until it was paid

off.

       Following a hearing, the trial court granted the Browns’ motion in September

2016, directing the trial court clerk to deposit a tendered check for $2,970 on the

HELOC debt into the registry and to deposit future payments as they were made. The

trial court ruled that the funds deposited would be held in the registry until there was

an agreement among the parties or an order directing disbursement.3 The trial court




       2
        The Browns also requested that the trial court allow them to tender into the
registry the amount they owed under the 2003 loan.
       3
        The Browns tendered funds into the registry in September 2016 and April
2017. At the time of the March 2018 hearing on the Browns’ motion for an
interlocutory injunction, it appears the Browns had tendered $4,834.43 on the
HELOC debt and $25,848.69 on the 2003 loan.

                                           8
did not instruct the Browns on whether they should deposit payments or how much

any payments should be.

      In April 2017, the Browns filed a third amended complaint against Oconee

Federal and other defendants.4 In the complaint, the Browns sought injunctive relief

to enjoin any foreclosure and a declaratory judgment regarding the amount they owed

Oconee Federal and whether they were in default. The Browns also raised claims of

breach of contract, fraud, negligence, violations of the Georgia Fair Lending Act,

OCGA § 7-6A-1 et seq., and violations of the Real Estate Settlement Procedures Act,

12 U.S.C. § 2605, and they requested punitive damages and attorney fees. The crux

of the Browns’ complaint was that Oconee Federal had caused or encouraged any

default by telling them not to make payments, refusing payments unless they were full

payments that included late fees and penalties, improperly handling their application

to modify the HELOC agreement, and improperly accelerating the HELOC debt.

     Resumption of foreclosure proceedings and the motion for an injunction


      4
        The Browns also named as defendants Oconee Federal Financial Corp.,
Stephens Federal Savings and Loan Association, Brian C. Ranck, and Sanders,
Ranck, & Skilling, P.C. Oconee Federal Financial Corp. is the holding company for
Oconee Federal. Brian C. Ranck previously represented Oconee Federal in this
dispute as an attorney with Sanders, Ranck, & Skilling, P. C. Ranck and the law firm
have been dismissed from the underlying case with prejudice.

                                         9
      After providing advance notice on February 16, 2018, Oconee Federal resumed

foreclosure proceedings on March 2, 2018, citing the Browns’ failure to repay their

debt under the HELOC agreement in full by the maturity date of May 15, 2017. The

Browns then filed a motion for an interlocutory injunction to enjoin the foreclosure,

arguing that the HELOC debt and security deed were not then due or enforceable and

that there were questions of fact regarding what amount would be owed when they

were due. The Browns asserted that because Oconee Federal had prevented them from

making payments and told them not to make payments, Oconee Federal had made it

impossible for them to perform under the HELOC agreement and security deed,

Oconee Federal was estopped from enforcing the agreement and deed, and the

Browns were entitled to an equitable extension of the due date. Oconee Federal

responded that the Browns were not entitled to an injunction unless they tendered to

it the amount due under the HELOC agreement. At a March 19, 2018 hearing on the

motion, Oconee Federal asserted that the Browns then owed $51,786.27 under the

agreement – $39,930.22 in principal, $9,409.08 in interest, and $2,446.97 in late fees

– and submitted documentation in support of this figure.

      On April 2, 2018, the trial court issued an order enjoining the foreclosure,

conditioned upon the Browns’ immediate payment of $2,700 into the trial court

                                         10
registry, and their subsequent payment of $1,613 into the registry on the 15th day of

every month until further order. According to the trial court, the $2,700 payment

represented the combined monthly payments due on the HELOC debt since the

Browns’ last deposit into the registry in April 2017; and the $1,613 monthly

payments represented the combined monthly payments due on the 2003 loan and the

HELOC debt. The trial court explained that the Browns should not continue to live

in their house without making some sort of payments, but that the case should

proceed without a foreclosure in the middle of it, which would complicate matters

and create damages against Oconee Federal if a jury found in favor of the Browns.5

The trial court ruled that the money would be held in the registry until further order.

The Browns made the payments as required by the trial court. Oconee Federal then

filed this appeal of the injunction.6

                              Oconee Federal’s Appeal




      5
      Subsequently, the trial court denied Oconee Federal’s motion for summary
judgment, and Oconee Federal’s appeal of that ruling is currently pending. See Case
No. A19A0040.
      6
        The grant or denial of injunctive relief is directly appealable. See OCGA § 5-
6-34 (a) (4); Jones v. Peach Trader, Inc., 302 Ga. 504, 511 (III) (807 SE2d 840)
(2017).

                                          11
      Oconee Federal argues that the trial court erred in issuing the injunction

because the Browns were required to tender the amount owed under the HELOC

agreement to Oconee Federal in order to avoid foreclosure. Oconee Federal asserts

that there is undisputed evidence that the HELOC loan has matured and the debt

remains unpaid. We agree and reverse the injunction.

      As the Browns’ debt to Oconee Federal under the HELOC agreement has

matured, the Browns were required to tender payment of the amount due to Oconee

Federal in order to obtain an injunction enjoining foreclosure, but they have not done

so. “[I]n a typical wrongful foreclosure action, the plaintiff is required to tender the

amount due under the security deed and note in order to maintain an action in equity.”

Metro Atlanta Task Force for the Homeless, Inc. v. Ichthus Community Trust, 298 Ga.

221, 236 (4) (a) (780 SE2d 311) (2015) (hereinafter “Metro Atlanta Task Force”). In

addition, tender, when required, must be made to the lender, not the trial court. See

P. B. R. Enterprises, Inc. v. Perren, 243 Ga. 280, 283 (5) (253 SE2d 765) (1979);

Harpe v. Stone, 212 Ga. 341 (1) (92 SE2d 522) (1956). Here, the trial court’s order

that payments be deposited into the registry until further order does not result in a

tender to Oconee Federal. See Perren, supra, 243 Ga. at 283 (5) (“The fact that the

trial judge, as a condition for the grant of the temporary injunction, required payment

                                          12
into the registry of the court of the installments due under the defendants’ mortgage

and the monthly installments due thereon until further order of the court does not

constitute tender to the defendants.”).

      This is a typical wrongful foreclosure action, and therefore the Browns were

required to tender to Oconee Federal the amount owed under the HELOC agreement

in order to obtain an injunction.

      The evidence relevant to [Oconee Federal’s] right to exercise its power
      of sale is established by the unambiguous terms of the [HELOC
      agreement and] security deed, which plainly gives [Oconee Federal] the
      right to foreclose on the [p]roperty in the event the loan was not satisfied
      in full by the [May 15, 2017] maturity date. It is uncontroverted that the
      loan was not and never has been satisfied. Thus, [Oconee Federal] is
      merely exercising a right plainly given by the deed which the grantor
      executed to it.


(Citation and punctuation omitted.) Walker, supra, 283 Ga. at 340; see also DuBarton

Enterprises, LLC v. Appalachian Community Bank, 304 Ga. App. 273, 273-274 (695

SE2d 748) (2010). In Walker, supra, 283 Ga. at 341, the Georgia Supreme Court held

that the trial court abused its discretion in granting an interlocutory injunction

enjoining a foreclosure sale because the lender had the legal right to foreclose under

the terms of the loan agreement and security deed. Similarly, here Oconee Federal had

                                          13
the legal right to foreclose under the HELOC agreement and security deed, as the

HELOC debt has matured and remains unsatisfied, and the debt is secured by the

Browns’ house under the terms of the security deed. See Benton v. Patel, 257 Ga. 669

(362 SE2d 217) (1987) (trial court abused its discretion in granting an interlocutory

injunction enjoining a foreclosure sale, where the borrower failed to maintain

insurance as required by the plain and unambiguous terms of the security deed).

       Further, in light of Oconee Federal’s right to foreclose, the Browns were

required to tender to Oconee Federal the amount owed under the HELOC agreement

in order to enjoin the foreclosure. This Court and the Georgia Supreme Court have

held that, in general, where the debt is in default at the time of foreclosure and the

borrower has not tendered payment of the debt to the lender, the borrower is not

entitled to an injunction enjoining foreclosure. See Berry v. Government Natl. Mortg.

Assn., 231 Ga. 503 (202 SE2d 450) (1973); Stewart v. Suntrust Mortg., Inc., 331 Ga.

App. 635, 640-641 (6) (770 SE2d 892) (2015). In Stewart, supra, 331 Ga. App. at 640

(6), this Court explained that “[h]e who would have equity must do equity, and give

effect to all equitable rights in the other party respecting the subject matter of the suit.

OCGA § 23-1-10. Under application of this maxim, before the complainant would be



                                            14
entitled to equitable relief, she must do equity and tender the amount due under the

security deed and note.” (Punctuation omitted.)

       While “tender is not an absolute rule,” Metro Atlanta Task Force, supra, 298

Ga. at 236 (4) (a), this case does not present circumstances compelling a departure

from this rule. Comparatively, for instance, in Metro Atlanta Task Force, supra, 298

Ga. at 236-237 (4) (a), the borrower alleged that the sale of promissory notes from the

original lender to other entities was procured via improper actions of the defendants

that constituted tortious interference with the borrower’s relationships with its lenders

and funding sources. The Georgia Supreme Court held that the trial court did not err

in allowing the borrower’s wrongful foreclosure claim to proceed in the absence of

payment of the amounts owed on the notes. Id. at 237 (4) (a). The Supreme Court

explained:

       The alleged tortious conduct in this case may have prevented the
       [borrower] from tendering its debt and is sufficient to create an
       exception to the tender requirement . . . . This is not a case like many
       others over the years, where a party sought to excuse its failure to tender
       on grounds like poverty, non-compliance with foreclosure procedures,
       or other acts not involving tortious interference with the funds that
       would potentially comprise the tender itself.


Id. at 237 (4) (a).

                                           15
      Here, the Browns maintain that they have been capable of first making the

monthly payments and then paying the entire HELOC debt,7 but claim they should not

be required to pay the debt because Oconee Federal refused payments, failed to send

a right-to-cure letter, denied their application to modify the HELOC agreement, and

included late fees and penalties in the amount owed. Compare West v. Koufman, 259

Ga. 505 (384 SE2d 664) (1989) (trial court acted within its discretion in granting an

injunction enjoining foreclosure where borrower could be declared in default if a lien

was filed against the property and borrower alleged lender had actively solicited third

parties to file liens against the property; such conduct constituted a breach of the duty

of good faith and fair dealing implied in all contracts). These claims do not excuse the

Browns from the tender requirement, as Oconee Federal’s supposed conduct did not

constitute prevention of or a compromise of any proper tender by the Browns.

      Regarding Oconee Federal’s purported prior refusal to accept payments in

2015, it is true that “[t]ender of an amount due is waived when the party entitled to

payment, by declaration or by conduct, proclaims that, if tender of the amount due is

made, an acceptance of it will be refused.” (Citation and punctuation omitted.)

      7
        Indeed, since this dispute began, the Browns sold a separate property and
received approximately $50,000, and they took out a loan to buy a new sports car
worth approximately $30,000.

                                           16
Machen v. Wolande Management Group, Inc., 271 Ga. 163, 165 (1) (517 SE2d 58)

(1999). However, the HELOC debt matured and became due in full in May 2017, and

since that time Oconee Federal has clearly demanded payment, but the Browns have

made no payments to Oconee Federal. See Mitchell v. Interbay Funding, LLC, 279

Ga. App. 323, 325 (630 SE2d 909) (2006) (trial court properly granted lender

summary judgment on borrowers’ wrongful foreclosure claim, even though lender

returned one monthly payment, because there was no evidence the lender would have

rejected payments after the borrowers defaulted and because such payments were not

made); Hill v. Filsoof, 274 Ga. App. 474, 476 (1) (618 SE2d 12) (2005) (where

borrower made no proper tender and lender’s responses to borrower’s conditional

tender did not show a proper tender would have been a useless formality, trial court

properly granted lender’s motion to dismiss borrower’s claim to set aside the

foreclosure sale). “[A] tender must be continuous,” Machen, supra, 271 Ga. at 165

(1), and the Browns have not shown that they have tendered any payment to Oconee

Federal after the HELOC debt matured or that Oconee Federal would have refused

any such tender. See id. at 165 (1) (“[I]n order for an actual tender to be waived by

[the creditor’s] statement or conduct, it would first be necessary for [the debtors] to

make an actual, present bona fide offer to pay that which is due.”).

                                          17
      The Browns’ claim that Oconee Federal did not provide proper notice of

acceleration in 2015 is unavailing, as they have not shown how any such failure

affected their ability to pay the HELOC debt upon maturity in 2017.8 See Calhoun

First Natl. Bank v. Dickens, 264 Ga. 285, 286 (2) (443 SE2d 837) (1994) (“The

bank’s failure to provide proper notice constituted a breach of the duty to fairly

exercise the power of sale created by [OCGA] § 23-2-114. Having established duty

and breach, however, [the borrower] still needed to show a causal connection between

the lack of notice and the alleged injury.”).

      Furthermore, the Browns’ claim that the amount owed is in dispute does not

excuse them from the requirement that they tender payment to Oconee Federal. It is

undisputed that the Browns owe some amount to Oconee Federal, but they have not

tendered any payment to Oconee Federal since the debt matured. In Mitchell, supra,

279 Ga. App. at 325, this Court held that even if a bona fide controversy existed as

to the debtors’ liability for insurance charges under a promissory note and security

deed, the debtors “were obligated to pay the monthly sum they admittedly owed under

the promissory note,” and in light of their failure to pay this sum, the trial court

      8
       We note that on August 31, 2016, Oconee Federal’s counsel sent a letter to
the Browns stating that foreclosure could be avoided by curing the default on the
HELOC debt and that the amount necessary to cure the default was $4,237.93.

                                          18
properly granted the lender a writ of possession and summary judgment on the

debtors’ claim for wrongful foreclosure. See also Hill, supra, 274 Ga. App. at 476 (1)

(“Given that [the borrower] admittedly owed the principal amount of the note but

conditioned his tender upon [the lender’s] prior surrender of the instruments securing

the note, [the borrower] did not make the payment or tender under the note required

for him to seek the equitable remedy of setting aside the foreclosure . . . .”). As the

Georgia Supreme Court has explained:

      Under the long recognized and codified maxim that ‘[h]e who would
      have equity must do equity,’ before a borrower who has executed to the
      same grantee two deeds to secure debts can have affirmative equitable
      relief to set aside a sale by the creditor under exercise of the power of
      sale contained in the deeds, . . . and an injunction against the creditor
      and the persons claiming under him to prevent interference with the
      debtor’s possession of a portion of the property, such debtor must pay
      or tender to the creditor the principal and interest which he admits to be
      due, and would not be relieved of this duty by reason of the fact that the
      creditor was demanding of him more than he owed.


(Citation omitted.) Harpe, supra, 212 Ga. at 341 (1).

      Where there is a bona fide controversy over the amount required to satisfy the

debtor’s obligation, the debtor should still be required to tender such sums as are

admittedly due under the note. See Grebel v. Prince, 232 Ga. App. 361, 366 (2) (501

                                          19
SE2d 538) (1998). Here, because the Browns have not tendered to Oconee Federal

the amount that is admittedly or undisputably due under the HELOC agreement –

which, at a minimum, would include the outstanding principal – they are not entitled

to an injunction enjoining foreclosure.



      Nor are the Browns excused from the tender requirement based on their claims

that Oconee Federal prevented them from paying their debt by denying their

application to modify the HELOC agreement and in reporting them as delinquent to

credit agencies. First, as discussed above, the Browns indicated that they are capable

of paying the debt. Second, this Court has previously rejected similar claims:

      [The borrower] further claims that the trial court should have enjoined
      [the lender] from exercising its right to foreclose due to its allegedly
      fraudulent failure to enter into another loan agreement with [the
      borrower] so that it could satisfy the first loan. This claim is without
      merit.


      Any subsequent actions on the part of [the lender] that [the borrower]
      claims have made it harder to repay the loan are immaterial, as [the
      lender] had the right, under the plain terms of the deed, to exercise its
      power of sale immediately upon the default. While [the borrower]
      contends that it is now prevented from securing a loan that would enable
      it to repay the loan from the bank, [the borrower’s] post hoc efforts to

                                          20
      satisfy the loan are irrelevant to [the borrower’s] right to exercise its
      power of sale.


(Citation and punctuation omitted; emphasis supplied.) DuBarton Enterprises, LLC,

supra, 304 Ga. App. at 274; see also Ga. Investments Intl., Inc. v. Branch Banking and

Trust Co., 305 Ga. App. 673, 675 (1) (700 SE2d 662) (2010) (“A lender’s refusal to

make a second loan, or even misrepresentations that it would make a second loan,

does not bar the lender from recovery of the amount owed under the first loan.”)

(citation and punctuation omitted).

      Similarly unavailing is the Browns’ related claim that Oconee Federal is

estopped from collecting on the HELOC debt due to its purported promises regarding

the application to modify the debt. “Promissory estoppel does not . . . apply to vague

or indefinite promises, or promises of uncertain duration,” Ga. Investments Intl., Inc.,

supra, 305 Ga. App. at 675 (1), and the Browns have been unable to point to any

specific terms of the proposed agreement or the purported approval of their

application to modify the debt.

      In conclusion, the Browns are still living in their house, despite the fact that

they have defaulted under the HELOC agreement and security deed and have since

failed to tender payment of their debt to Oconee Federal. Furthermore, none of the

                                          21
Browns’ claims excuse them from the requirement that they tender payment to

Oconee Federal. Accordingly, we must reverse the trial court’s grant of the

interlocutory injunction enjoining the foreclosure sale.

      Judgment reversed. McMillian and Reese, JJ., concur.




                                         22